DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Response to Arguments
Applicant’s argument, has been fully considered but it is moot in light of new grounds of rejection, as discussed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20050131607 A1, June 16, 2005).

Regarding claims 1-7 and 10-11, Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, comprising: at least one proximity detection device having at least one first sensor provided and designed to detect an object on the vehicle seat (e.g., [0352]), wherein detection of the object on the vehicle seat is positive if the object is positioned in a detection area of the at least one first sensor, the detection area including an area over the seat, in front of the seat on both over and in front of the seat such that the detection area extends at least partially in a longitudinal direction of the seat (e.g., Figs. 5, 6A, 7 and associated text), and at least one body function detection device having at least one second sensor provided and designed to detect body functions (e.g., [0053], [0584]-[0586]) (as recited in claim 1); wherein at least two first sensors are provided (as recited in claim 2); wherein the at least one first sensor is arranged in a lower region of a backrest of the seat (as recited in claim 3); wherein the at least one first sensor is arranged in a seat part of the seat (as recited in claim 4); wherein the at least one first sensor is arranged in an armrest, the armrest preferably being connected to the seat (as recited in claim 5); wherein at least one of an outline and a mass can additionally be detected by means of the first sensor of the proximity detection device (as recited in claim 6); wherein at least one of cardiac function, pulmonary function and gestures and/or movements typical of humans can be recognised by means of the second sensor of the body function detection device (as recited in claim 7); wherein the first sensor and the second sensor are each selected from a group comprising an optical, electrical, magnetic, electromagnetic, thermal, capacitive, acoustic or mechanical sensor (as recited in claim 10); wherein at least one body function measuring device for recognising the measured body functions (as recited in claim 11).
Breed does not expressly teach the limitation a control device operably connected to the at least one proximity detection device and to the at least one body function detection device, wherein the control device directs the at least one second sensor to detect body functions only after a positive detection of the object on the vehicle seat by the at least one first sensor, as recited in claim 1.  However, Breed teaches that “a heartbeat sensor detects a heartbeat, and the magnitude thereof, of a human occupant of the seat or if such a human occupant is present.”  See [0584] (emphasis added).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that invention taught by Breed such that the invention further comprises limitation a control device operably connected to the at least one proximity detection device and to the at least one body function detection device, wherein the control device directs the at least one second sensor to detect body functions only after a positive detection of the object on the vehicle seat by the at least one first sensor (as recited in claim 1) in order to obtain valid measurements from the heartbeat sensor.   
Regarding claims 8 and 9, Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein the seat occupancy recognition device comprises a memory device, by means of which sensor data that can be recorded by the body function detection device can be stored (as recited in claim 8); wherein the second sensor is designed and provided to record sensor data and to transmit said data to the body function measuring device, the measurement data being able to be compared with previously recorded measurement data by means of the body function measuring device in order to determine a health status (as recited in claim 9);  See, e.g., [0258], [0583]-[0586], [0637], [0651] and Fig. 61.
Regarding claim 12, as discussed above, Breed teaches the seat comprising a seat occupancy recognition device according to claim 1.   
 Regarding claim 13 , Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein the control device is operably connected to vehicle functions, and the control device releases at least one vehicle function of the vehicle functions after the positive detection of the object on the vehicle seat by the at least one first sensor, and the control device blocks at least one vehicle function of the vehicle functions after a negative detection of the object on the vehicle seat by the at least one first sensor. See, e.g.,  [0246], [0848].
Regarding claims 14 and 15 , Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein the control device directs the at least one first sensor to detect the object on the vehicle seat as long as at least one vehicle function is in an active state (as recited in claim 14); an claim 15).  See, e.g., [0572], [0643], [0795], [0870].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792